Order entered July 18, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00153-CR

                          JOSHUA CORNELL SKINNER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-20176-Q

                                             ORDER
       Before the Court is appellant’s July 12, 2017 motion for the clerk to produce a corrected

copy of the record. In the motion, appellant states there is no formal clerk’s record on file in this

case and he is unable to file his brief because of the missing record.

       A review of this appeal shows a one-hundred-twenty-two-page clerk’s record was filed

March 23, 2017. On April 6, 2017, a supplemental clerk’s record containing the trial court’s

certification of appellant’s right to appeal was filed. On May 31, 2017, a duplicate one-hundred-

twenty-two-page clerk’s record was filed. On June 21, 2017, the district clerk filed an amended

clerk’s record, containing 134 pages. Two days later, the 3rd and 4th supplemental clerk’s

records were filed which included documents already contained in the April 6 supplemental

clerk’s record and the June 21 clerk’s record. Thus, the appeal contained six clerk’s records,
most of which were in excess of one hundred pages and consisted of duplicate filings. In light of

this, the Court issued an order on June 27, 2017, striking all of the clerk’s records except the

April 6, 2017 supplemental clerk’s record containing the trial court’s certification of appellant’s

right to appeal and the June 21, 2017 one-hundred-thirty-four-page clerk’s record which includes

the trial court’s charge to the jury on guilt/innocence and punishment.

        Appellant raises two issues in his motion. First, he claims there is no formal clerk’s

record on file; however, in light of our June 27 order, the June 21, 2017 one-hundred-thirty-four-

page clerk’s record, as supplemented by the April 6 supplemental clerk’s record, is the formal

clerk’s record on file.

        Next, appellant contends the June 21, 2017 clerk’s record contains incorrect copies of the

jury charge. We have compared the copies of the trial court’s instructions to the jury on

guilt/innocence and punishment contained in our June 21, 2017 clerk’s record with the January

17, 2017 OnBase documents entitled “Jury Charge – Verdict” and “Jury Charge – Punishment.”

The documents appear to be identical.

        Therefore, we DENY as moot appellant’s request that we order the district clerk to

produce a corrected copy of the clerk’s record. To the extent appellant believes the copies of the

trial court’s instructions to the jury on guilt/innocence and punishment contained in our June 21,

2017 clerk’s record are incorrect copies, he may file a request with the Dallas County District

Clerk to file a supplemental clerk’s record containing the correct copies.

        We ORDER appellant’s brief due on or before July 31, 2017.



                                                     /s/     ADA BROWN
                                                             JUSTICE